DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 3-27 (in part), drawn to a method of treating chronic pain or neuropathic pain, classified in various classes, dependent on the hetero-substituted acetanilide compound administered, and the type of pain, for instance, A61K45/06, for undefined acetanilide (claims 1, 21) or A61K31/415 for 5-Methyl-1H-pyrazole-3- carboxylic acid (4-hydroxy-phenyl)-amide; or A61K31/44 for Pyridine-2-carboxylic acid (4-hydroxy-phenyl)-amide or A61K31/167 for N-(4-Hydroxy-phenyl)-2-mercapto-acetamide; AND A61P23/00.
II. Claims 2, 3-20 (in part), drawn to a method of treating inflammation, classified in various classes, dependent on the hetero-substituted acetanilide compound administered, for instance, A61K45/06, for undefined acetanilide (claims 1, 21) or A61K31/415 for 5-Methyl-1H-pyrazole-3-carboxylic acid (4-hydroxy-phenyl)-amide; or A61K31/44 for Pyridine-2-carboxylic acid (4-hydroxy-phenyl)-amide or A61K31/167 for N-(4-Hydroxy-phenyl)-2-mercapto-acetamide; AND A61P29/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the can have a materially different design, i.e., treating chronic pain, vs, treating inflammation.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification.
The inventions have acquired a separate status in the art due to their recognized divergent subject matter.
The inventions require a different field of search (e.g., searching different classes / subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species 
For any one of Groups (I)-(II) elected, Applicant must further elect under each of:
(i) a single active hetero-substituted acetanilide compound, or a single disclosed combination of two or more hetero-substituted acetanilide compounds; for each compound present, elect 5-Methyl-1H-pyrazole-3-carboxylic acid (4-hydroxy-phenyl)-amide (A61K31/415; claims 8, 27); or a single compound from claims 7 or 26 (e.g., Pyridine-2-carboxylic acid (4-hydroxy-phenyl)-amide, A61K31/44, or N-(4-Hydroxy-phenyl)-2-mercapto-acetamide, A61K31/167), or an alternate hetero-substituted acetanilide compound from the specification; specify whether claim 4 reads on the elected compound.
Note: Applicant is cautioned that the election of a compound or combination of compounds not disclosed as originally filed may be considered 
(ii) a single drug or a single combination of drugs; elect:
if a generic choice is made, such as non-steroidal anti-inflammatory agent, is elected, specify a single disclosed compound within the genus (e.g., ibuprofen, from the disclosure at [0084]-[0085]); if elected, specify which, if applicable, of claims 12 or 13 read on the elected combination; or
(ii-b) the hetero-substituted acetanilide compound or combination of hetero-substituted acetanilide compounds, elected under (i), not including (ii-a) (claims 1, 2);
(iii) a single delivery route:
(iii-a) oral (claim 14), or
(iii-b) topical (claim 17); if elected, specify a single form, from claim 18 (e.g., a gel); or 
(iii-c) an alternate administration route to (iii-a)-(iii-b) from claim 9; specify a single route (e.g., buccal)
(iv) a single administration frequency, from claim 16 (e.g., once daily).
If Group (I) is elected, Applicant must further elect under (v):
(v) a single pain:
(v-a) chronic neuropathic pain (claim 22);
(v-b) acute neuropathic pain (claim 22);

(v-d) chronic non-nociceptive pain (claim 10); or
(v-e) a combination of pains from claim 10; if elected, specify a single disclosed combination from claim 10;
(v-f) chronic pain, not including (v-a)-(v-e) (claim 1).
The species are independent or distinct because the species recite the mutually exclusive characteristics thereof; each unique compound of combination of compounds, under (i) and (ii) corresponds to a unique active agent, or a unique combination of active agents, having unique structures, and requiring unique methods of making; each delivery route, (iii) requires a unique protocol; each frequency corresponds to a unique number of administrations in a day; each pain, (v), corresponds to a unique patient population, and has a unique etiology. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 2, 3, 5, 6, 7, 9, 10, 16, 21, 22, 23, 24, 25, 26 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification.
The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their recognized divergent subject matter.
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes / subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611